ORDER
PER CURIAM.
Dary McCoy (“Defendant”) appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of forcible sodomy in violation of section 566.060, forcible rape in violation of section 566.030, robbery in the first degree in violation of section 569.020, and three counts of armed criminal action in violation of section 571.015. On appeal, Defendant contends that the trial court plainly erred by: (1) allowing the State to elicit testimony from Talonda White that she had difficulty performing oral sex on Defendant because he has a large penis; and (2) in submitting verdict directors, accepting verdicts, and imposing sentence on all three counts of armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have, no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).